39 F.3d 1178
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Claudette G. ROYAL, Plaintiff Appellant,v.OFFICE OF DISABILITY AND INTERNATIONAL OPERATIONS, Defendant Appellee.
No. 94-1907.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 18, 1994.Decided Nov. 9, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Benson E. Legg, District Judge.  (CA-92-2151-L)
Claudette G. Royal, appellant Pro Se.  Juliet Ann Eurich, Office of the U.S. Atty., Baltimore, MD, for appellee.
D.Md.
AFFIRMED.
Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting Defendant's motion for summary judgment.  Our de novo review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Royal v. Office of Disability & Int'l Operations, No. CA-92-2151-L (D. Md. June 13, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.